Citation Nr: 0416564	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-02 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for residuals of a foot 
fracture.

2.  Entitlement to service connection for residuals of a neck 
injury.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
August 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May2001 rating decision by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).  The veteran filed a notice of disagreement with that 
rating decision in September 2001.  After receiving a 
statement of the case in December 2002, the veteran perfected 
his appeal to the Board by timely filing a substantive appeal 
in January 2003.  

As will be explained below, this appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  


REMAND

In his February 2001 claim for service connection for 
residuals of a foot fracture, the veteran indicated that he 
had sustained a right foot injury in Vietnam in August 1968.  
At the same time, he reported that he had injured his neck in 
Kansas in 1972.  

However, at a March 2001 VA examination, when asked about a 
right foot fracture listed on the examination request, the 
veteran indicated that he had no knowledge of a right foot 
injury or fracture.  He did describe a left foot fracture 
from stepping in a hole in Vietnam in 1967 and a left foot 
fracture/sprain in Virginia in 1971 or 1972.  Consequently, 
the March 2001 examination included evaluation of the 
veteran's left foot, not his right foot.  

In his September 2001 notice of disagreement, the veteran 
described a fracture of the right foot in Vietnam in August 
1971.  

The Board notes that the only service medical records 
currently associated with the claims file that pertain to the 
veteran's period of active duty from November 1966 to August 
1973 are dated from July 1972 to July 1973.  Both the veteran 
and his representative have requested that a search be made 
for additional service medical records, which they claim 
exist.  

Because there may be additional service medical records that 
could impact upon the veteran's claims, the Board finds that 
his appeal must be remanded to the RO for the following 
actions:  

1.  Ensure that all notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A and any other applicable legal 
precedent.  Particularly, the veteran should be 
notified of what evidence VA will develop, and what 
evidence he must furnish.  

2.  Contact the veteran and request that he provide 
the names and addresses of any health care 
providers from whom he has received treatment for 
either his foot or neck disabilities since service, 
and, if possible, specify the appropriate dates of 
treatment.  Then, after any necessary authorization 
is obtained from the veteran, obtain copies of all 
treatment records for the veteran from the health 
care providers identified and associate them with 
the claims file.  

3.  Contact the National Personnel Records Center 
(NPRC) and request all service medical records 
pertaining to the veteran and in particular any as 
may be available that are dated prior to July 1972, 
including in-patient clinical records from the Army 
Hospital at DaNang, where the veteran contends he 
was treated in August 1971.  All records obtained 
should be associated with the claims file.  If the 
NPRC has no such records, it should be requested to 
so state.  

3.  After any service medical records and/or 
postservice medical records have been received, 
schedule the veteran for a VA orthopedic 
examination to determine the likely etiology of any 
right foot or cervical spine disabilities.  The 
entire claims folder and a copy of this Remand 
should be made available to and reviewed by the 
examiner prior to the examination.  The examiner 
should also be requested to present all opinions 
and findings, and the reasons and bases therefor, 
in a clear, comprehensive, and legible manner on 
the examination report.  

4.  The veteran should be advised of the provisions 
set forth at 38 C.F.R. § 3.655(b) regarding failure 
to report for scheduled VA examinations.  

5.  After the above requested actions have been 
completed, the claims should be re-adjudicated.  If 
either of the benefits sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case, 
and an appropriate period of time to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


